
	
		I
		111th CONGRESS
		2d Session
		H. R. 6052
		IN THE HOUSE OF REPRESENTATIVES
		
			July 30, 2010
			Mr. McHenry
			 introduced the following bill; which was referred to the
			 Committee on Oversight and Government
			 Reform
		
		A BILL
		To require the Director of the Office of Management and
		  Budget to establish and maintain a Web site to track the expenditure of
		  Government funds.
	
	
		1.Requirement for Web site to
			 track expenditure of Government funds
			(a)Requirement for
			 Web siteThe Director of the
			 Office of Management and Budget shall establish and maintain a publicly
			 available Web site for the purpose of tracking all expenditures of funds
			 appropriated or otherwise available to the Federal Government.
			(b)Exception for
			 small expendituresThe Web site established under subsection (a)
			 shall not track any expenditure in an amount of $500 or less.
			(c)Additional
			 requirementsIn carrying out subsection (a), the Director
			 shall—
				(1)set forth in
			 detail the expenditures of funds; and
				(2)ensure that
			 classified expenditures are appropriately protected.
				(d)DeadlineThe
			 Web site required by subsection (a) shall be fully implemented not later than
			 120 days after the date of the enactment of this Act.
			
